MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  May 31 2019, 9:07 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Darren Bedwell                                          Curtis T. Hill, Jr.
Marion County Public Defender                           Attorney General of Indiana
Indianapolis, Indiana                                   Tyler G. Banks
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

CassAndrea Jones,                                       May 31, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-2678
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Peggy R. Hart,
Appellee-Plaintiff.                                     Judge Pro Tempore
                                                        Trial Court Cause No.
                                                        49G10-1710-CM-40126



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2678 | May 31, 2019                    Page 1 of 8
[1]   CassAndrea Jones 1 appeals her conviction for battery as a class A

      misdemeanor. She raises one issue which we revise and restate as whether the

      trial court abused its discretion in not admitting certain evidence. We affirm.

                                         Facts and Procedural History

[2]   Jones and Breana Caldwell worked at a mail processing facility in Camby,

      Indiana, and they had some conflicts while they were working. On July 7,

      2017, Caldwell was with one of her friends at a bar in Marion County and saw

      Jones walk past and into the restroom. Jones was in the restroom for a few

      minutes, Caldwell was dancing with her friend, “and then that’s when [Jones]

      came out of no-where and she hit [Caldwell] in the face a couple of times.”

      Transcript Volume II at 5. Caldwell sustained a slash near her eye, and it

      became swollen.


[3]   On October 18, 2017, the State charged Jones with battery resulting in bodily

      injury as a class A misdemeanor. At a bench trial, Caldwell testified that,

      before Jones attacked her on the night of July 7, 2017, she had not been arguing

      with Jones, had not spoken to her, and had no kind of contact with her. Jones

      testified that, as she was walking to the restroom at the bar, she heard Caldwell

      calling her name and that, in the restroom, she told her friend “hey that’s the

      girl that I was telling you about that has been harassing me at work.” Id. at 16.

      When asked what happened after she exited the restroom, she testified “when




      1
       In her brief, Jones notes that her first name is spelled CassAndrea as she testified at trial. The sentencing
      order spells her name “CASSANDRA JONES.” Appellant’s Appendix Volume II at 9.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2678 | May 31, 2019                          Page 2 of 8
      we came out all I seen was her hand coming to me and ripped my hair off,”

      “it’s called like a quick weave—so the whole cap came off with my hair,” and

      “at that moment we were both fighting in a brawl, because her friend jumped in

      and tried to fight me too.” Id. at 17. She testified that the security guards

      separated them and that one of the guards threw her to the ground and she slid

      across the floor. She testified that, as she was about to get up, Caldwell charged

      at her, “so, that’s when I kicked her,” “I’m on the ground, she’s running

      towards me like—trying to get on top of me. So, all I did was kick her,” and

      “to my knowledge that’s where the cut came from on her eye.” Id. Jones

      indicated that Caldwell later tried to contact her using social media and that,

      “one (1) night when I was leaving work [], she was following me; and I did

      record her.” Id. at 18. When asked to generally describe what the videos

      showed, Jones stated: “her pulling up next to my car asking me to get out

      now—it’s after work.” Id.


[4]   Jones’s counsel moved “to admit these videos as Exhibits A and B” and argued

      they were relevant “under 404-B section, under 404. Uh, 404, uh A(2)B,”

      “[s]he’s an aggressor,” and “she is taunting and starting these confrontations.”

      Id. at 19. Jones indicated that she had sent her counsel two different files, but

      they were the same incident, and they were recorded on August 25, 2017.

      Jones indicated that she recorded the incident through Snapchat, it only records

      a certain amount of time, and that was why there were two videos. The

      prosecutor objected to the admission of the recordings and argued they were not

      relevant and “[i]t’s over a month after the fact.” Id. at 23. Jones’s counsel


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2678 | May 31, 2019   Page 3 of 8
      argued “it is relevant under the exception of Rule 404. It shows her pertinent

      trait which Defense—it may admit.” Id. at 23-24. The court stated “I don’t

      think you’ve established it, so, sustained. And you just haven’t established it.

      You haven’t established that that’s a trait” and “I would say I sustain it on

      relevancy purposes as well.” Id. at 24. Jones’s counsel then asked her if, based

      on her knowledge of Caldwell in the workplace, she believed she is an

      aggressive person, and Jones responded affirmatively. When asked if Caldwell

      “behaved hostile to you in the past—[] prior to this incident,” Jones again

      responded affirmatively. Id. When asked “[t]hough initially not fearful of Ms.

      Caldwell, did you become fearful of her over time,” Jones answered “Yes.” Id.

      at 25. When asked if she was fearful when she saw Caldwell at the bar, Jones

      replied “Yes.” Id. at 26. The court found Jones guilty and sentenced her to 365

      days suspended except for time served and ordered that she complete sixty

      hours of community service.


                                                 Discussion

[5]   The issue is whether the trial court abused its discretion in not admitting the

      video recordings. The admission and exclusion of evidence is a matter within

      the sound discretion of the trial court. Wilson v. State, 765 N.E.2d 1265, 1272

      (Ind. 2002). An abuse of discretion occurs where the trial court’s ruling is

      clearly against the logic, facts, and circumstances presented. Oatts v. State, 899
N.E.2d 714, 719 (Ind. Ct. App. 2009). Errors in the admission of evidence are

      to be disregarded as harmless error unless they affect the substantial rights of the

      party. Lewis v. State, 34 N.E.3d 240, 248 (Ind. 2015). To determine whether an

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2678 | May 31, 2019   Page 4 of 8
      error in the introduction of evidence affected the party’s substantial rights, we

      assess the probable impact of that evidence upon the trier of fact. See id.


[6]   Jones claims that her video exhibits of Caldwell threatening her several weeks

      later were relevant to a trait of Caldwell and would have supported the self-

      defense claim. She argues that excluding her video exhibits of Caldwell’s

      threatening behavior denied her a fair trial on the central question of self-

      defense and that this Court should reverse her conviction and remand for a new

      trial. According to the State, in one of the videos Jones is recording another

      person in a vehicle and saying the person followed her home from work, and

      the other video is taken while Jones is driving and depicts a white SUV driving

      next to her, both videos are dark, and the person in the other vehicle can barely

      be seen. It argues the recordings were not relevant because they show no

      aggressive conduct from Caldwell and the driver of the SUV is not identifiable

      on the videos and that, even if Caldwell followed Jones, it would have

      happened a month and a half after the battery. It also argues that, even if the

      videos depict Caldwell engaging in aggressive behavior, the video evidence of

      that character trait was cumulative, that Jones testified that she had been fearful

      of Caldwell, and both Jones and Caldwell stated they had been in conflicts

      previously at work which sufficiently showed that there was discord between

      them.


[7]   Ind. Code § 35-42-2-1 provides that a person who knowingly or intentionally

      touches another person in a rude, insolent, or angry manner commits battery

      and that the offense is a class A misdemeanor if it results in bodily injury to any

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2678 | May 31, 2019   Page 5 of 8
      other person. Ind. Code § 35-41-3-2 provides that a person is justified in using

      reasonable force against any other person to protect the person from what the

      person reasonably believes to be the imminent use of unlawful force.


[8]   Ind. Evidence Rule 401 provides that evidence is relevant if it has any tendency

      to make a fact more or less probable than it would be without the evidence and

      the fact is of consequence in determining the action. Evidence Rule 403

      provides that the court may exclude relevant evidence if its probative value is

      substantially outweighed by a danger of one or more of the following: unfair

      prejudice, confusing the issues, misleading the jury, undue delay, or needlessly

      presenting cumulative evidence. Evidence Rule 404 provides in part:

                 (a) Character Evidence.

                          (1) Prohibited Uses. Evidence of a person’s character or
                          character trait is not admissible to prove that on a
                          particular occasion the person acted in accordance with
                          the character or trait.

                          (2) Exceptions for a Defendant or Victim in a Criminal Case.
                          The following exceptions apply in a criminal case:

                                                       *****

                                  (B) subject to the limitations in Rule 412,[2] a
                                  defendant may offer evidence of an alleged victim’s
                                  pertinent trait, and if the evidence is admitted, the
                                  prosecutor may offer evidence to rebut it; . . . .




      2
          Evidence Rule 412 relates to proceedings involving alleged sexual misconduct.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2678 | May 31, 2019        Page 6 of 8
[9]   Self-defense requires reasonable apprehension of harm by the defendant. Brand

      v. State, 766 N.E.2d 772, 780 (Ind. Ct. App. 2002), reh’g denied, trans. denied.

      When a defendant claims that he acted in self-defense, evidence legitimately

      tending to support his theory is admissible. Id. Evidence of the victim’s

      character may be admitted to show that the victim had a violent character

      giving the defendant reason to fear him. Id. (citing Holder v. State, 571 N.E.2d
1250, 1254 (Ind. 1991)). “Evidence of the victim’s character may be admitted

      for either of two distinct purposes: to show that the victim had a violent

      character giving the defendant reason to fear him or to show that the victim was

      the initial aggressor.” Holder, 571 N.E.2d at 1254. “Evidence of specific bad

      acts is admissible to prove that the victim had a violent character which

      frightened the defendant.” Id. “However, only general reputation evidence of

      the victim’s violent nature is admissible to prove that the victim was the initial

      aggressor.” Id. “If the defendant wishes to introduce either type of character

      evidence, she must first introduce appreciable evidence of the victim’s

      aggression to substantiate the self-defense claim.” Id. “When offering specific

      bad acts evidence to prove the victim’s violent character frightened her, the

      defendant must also provide a foundation showing that she knew about the

      specific bad acts in question before she killed the defendant.” Id. “Although

      the victim’s threats or violence need not be directed toward the defendant, the

      defendant must have knowledge of these matters at the time of the fatal

      confrontation between the victim and the defendant.” Brand, 766 N.E.2d at 780

      (citing Holder, 571 N.E.2d at 1254; Feliciano v. State, 477 N.E.2d 86, 88 (Ind.

      1985)).
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2678 | May 31, 2019   Page 7 of 8
[10]   The video recordings which Jones wished for the trial court to admit into

       evidence were taken on August 25, 2017, which was well after the July 7, 2017

       incident. Caldwell testified that, on July 7, 2017, she observed Jones enter a

       restroom at a bar and that, after a few minutes, Jones “came out of no-where

       and she hit me in the face a couple of times.” Transcript Volume II at 5. The

       court was able to consider Jones’s testimony that Caldwell attacked her first,

       that there had been conflicts at work, that she believed Caldwell is an aggressive

       person, that Caldwell behaved with hostility toward her prior to this incident,

       and that she became fearful of Caldwell over time and was fearful of her at the

       bar. Based upon the record as a whole, and in light of all of the evidence, we

       cannot conclude the court abused its discretion in not admitting the recordings,

       that the recordings were likely to have a significant impact upon the court as the

       trier of fact, or that the exclusion of the recordings affected Jones’s substantial

       rights.


[11]   For the foregoing reasons, we affirm Jones’s conviction.


[12]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2678 | May 31, 2019   Page 8 of 8